[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 11-12148               NOVEMBER 17, 2011
                             Non-Argument Calendar              JOHN LEY
                                                                  CLERK
                           ________________________

                      D.C. Docket No. 0:10-cr-60284-WPD-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

STEVEN POWELL,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (November 17, 2011)

Before CARNES, HULL and FAY, Circuit Judges.

PER CURIAM:

      After pleading guilty, Steven Powell appeals his 77-month concurrent

sentences on two counts of conspiring to possess cocaine with intent to distribute,

in violation of 21 U.S.C. § 846. On appeal, Powell argues that his sentence is
procedurally and substantively unreasonable. After review, we affirm.

       We review the reasonableness of a sentence for abuse of discretion using a

two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first at whether the district court committed any significant procedural

error, such as miscalculating the advisory guidelines range, treating the guidelines

as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to explain adequately the

chosen sentence. Id.

       Then, we examine whether the sentence is substantively unreasonable under

the totality of the circumstances. Id. Although we do not automatically presume a

sentence within the guidelines range is reasonable, we ordinarily expect such a

sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008). A sentence imposed well below the statutory maximum is another

indicator of a reasonable sentence. See United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008). The defendant bears the burden to show his sentence is

unreasonable in light of the record and the § 3553(a) factors.1 United States v.

       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)

                                                  2
Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006).

       Here, Defendant Powell has not shown that his sentence is procedurally

unreasonable. The record belies Powell’s claim that the district court failed to

consider the § 3553(a) factors. Before imposing the sentence, the district court

stated that it had considered the § 3553(a) factors. Moreover, the district court

explicitly discussed several factors, including Powell’s HIV-positive status, his

need for drug treatment, his homelessness, his abusive childhood, his extensive

criminal history and the likelihood of recidivism.

       Specifically, the district court noted Powell’s seven prior felony convictions

and that, despite participating in several court-ordered drug programs, Powell

continued to have substance abuse problems and appeared not to have “sufficient

motivation to apply himself.” The district court referred to a psychologist’s report

that opined that Powell’s behavior during the instant offenses was influenced by

“severe psychological deficits that are of long-standing duration” and that Powell

was “amenable to psychological intervention.” The district court acknowledged

that Powell’s traumatic childhood kidnapping and abuse, his homelessness as an

adult and his medical conditions presented a “situation that’s difficult for someone



the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).

                                                 3
to overcome.” However, the district court stated that “there is nothing in this PSI

to indicate to [the court] that” Powell could “become[] a productive member of

society when he gets out of jail,” and concluded that it could not “take a chance”

that Powell would get the treatment he needs.

      Under our precedent, the district court’s discussion of the factors was more

than sufficient. See United States v. Smith, 568 F.3d 923, 928 (11th Cir. 2009)

(“While the district court must consider the § 3553(a) factors, it commits no

reversible error by failing to articulate specifically the applicability–if any–of each

of the section 3553(a) factors, as long as the record demonstrates that the pertinent

factors were taken into account by the district court.” (quotation marks omitted));

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (“[A]n

acknowledgment by the district court that it has considered the defendant’s

arguments and the factors in section 3553(a) is sufficient under Booker.”).

      Defendant Powell also has not shown that his sentence is substantively

unreasonable in light of the § 3553(a) factors. Powell’s 77-month sentence is at

the low end of the advisory guidelines range of 77 to 96 months’ imprisonment

and well below the forty-year statutory maximum pursuant to 21 U.S.C.

§ 841(b)(1)(B). Powell acted as a facilitator for a drug trafficking organization,

bringing buyers who contacted him to a crack cocaine supplier. Powell has an

                                           4
extensive criminal history, including twenty-seven adult convictions, seven of

which were felony convictions. Many of Powell’s past crimes involved drugs, and

his chronic substance abuse problems have clearly contributed to his continuing

life of crime.

      Defendant Powell argues that the district court failed to properly consider

that Powell had no equity interest in the cocaine sold or the money received and

placed too much weight on Powell’s criminal history. The district court

considered Powell’s minor role in the drug trafficking, and, indeed, gave Powell a

minor role reduction in calculating his advisory guidelines range. When

determining what sentence to impose, however, it was within the district court’s

discretion to give more weight to Powell’s extensive criminal history and his risk

of recidivism than to his minor role in the instant offense. See Gall v. United

States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007); United States v. Williams, 526

F.3d 1312, 1322 (11th Cir. 2008) (“[T]he weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district

court.” (quotation marks omitted)). Under the totality of the circumstances, we

cannot say that the district court abused its discretion in imposing a 77-month

sentence.

      AFFIRMED.

                                          5